This motion predicates upon the circumstance that the court has granted a motion made by defendant for permission to amend its answer, and is addressed apparently to the record as it will stand, if and when such amendment is filed. It is, consequently, premature, since the mere granting of the motion for leave to amend is not the equivalent of the filing of the amendment thus allowed. Motiejaitisvs. Johnson, 117 Conn. 631, 638. Neither does the granting of the motion have the effect of giving sanction or refusing it, to the claims made by counsel for the defendant in support of such motion, as concerns the effect of the amendment, if and when filed, upon the fate of the proceedings. Smith vs.Furness, 117 Conn. 97, 99, 100. Such amendment is permitted merely in conformity with the liberal practice in that regard in this State. Evans vs. Byrolly Transportation Co., 124 Conn. 10,12.
If and when the defendant files the amendment to its answer which it has been authorized to do, the plaintiff may plead to the answer as so amended in accordance with the applicable rules. Mazulis vs. Zeldner, 116 Conn. 314, 317, 318. Until the pleadings are thus closed, no question of law can be exposed such as was argued in support of the instant motion.
   For the reasons noted, the motion is denied.